Citation Nr: 1420858	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  05-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected atrial fibrillation.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1964 to June 1968 and March 1969 to January 1987.

This matter comes before the Board of Veterans' appeals (Board) on appeal from an August 2004 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims file was transferred to the St. Petersburg RO during the pendency of the appeal.

In a July 2012 decision, the Board denied entitlement to an initial evaluation in excess of 10 percent for service-connected atrial fibrillation and entitlement to an evaluation in excess of 10 percent for service-connected hypertension.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Joint Motion for Partial Remand (Joint Motion), the Veteran's representative before the Court and VA's General Counsel agreed that the Board's July 2012 decision as to the atrial fibrillation rating should be vacated.  The parties agreed that the decision as to the hypertension rating should not be disturbed.  By an Order later in May 2013, the Court granted the Joint Motion and remanded the atrial fibrillation claim to the Board for action consistent with the terms of the Joint Motion.  The appeal as to the hypertension issue was dismissed.

The Board notes that the Veteran signed a power of attorney agreement with Disabled American Veterans in January 2005.  Then, in June 2013, he signed a new POA with Carolyn J. Kerr, which revoked the DAV POA.  However, he continued to receive assistance from the DAV in a recent claim.  In April 2014, the Veteran clarified in writing that he wished Carolyn J. Kerr, Agent, to continue as his representative in this matter.

In the July 2012 decision, the Board also referred a claim of service connection for a peripheral vascular disorder to the agency of original jurisdiction (AOJ).  It does not appear that this issue has been addressed and it is again referred to the AOJ.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2014 brief, the Veteran's representative identified potentially relevant evidence not yet associated with the claims file.  A February 2013 treatment record notes that the Veteran was admitted to the VA Medical Center (VAMC) in Tampa, Florida with congestive heart failure.  Additionally, the representative indicated that the Veteran was hospitalized at the Tampa VAMC in September 2013 with acute respiratory failure.  Moreover, he was subsequently transferred to Kindred Hospital in October 2013 and to Accentia Health and Rehabilitation in November 2013.  The Board finds it necessary to remand the claim to obtain these more recent treatment records.

The Veteran's service-connected atrial fibrillation may be evaluated under Diagnostic Code 7010 for "supraventricular arrhythmias" as well as other potentially applicable diagnostic codes pertaining to evaluating the cardiovascular system.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7123 (2013).  However, the signs and symptoms associated with his other service-connected cardiovascular disabilities (hypertension and coronary artery disease) may not be considered when rating atrial fibrillation so as to avoid evaluation of the same disability under various diagnoses.  See 38 C.F.R. § 4.14 (2013).

The May 2013 Joint Motion raised a question as to whether a higher rating is warranted for atrial fibrillation when evaluated as aortic aneurysm under Diagnostic Code 7110.  Moreover, in January 2014, the Veteran's representative contended that a higher rating may also be warranted under Diagnostic Code 7111 large artery aneurysm.  The Board also finds it necessary to remand the claim to schedule the Veteran for a VA examination to determine the severity of the Veteran's atrial fibrillation and to determine the signs and symptoms associated with this disability vis-à-vis his other service-connected cardiovascular disabilities.  In January 2014, the representative indicated that the Veteran may not be able to report to a VA examination in light of his present health condition.  Thus, a comparable medical opinion should be obtained on remand if that is the case.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since February 2012) from the Tampa VAMC and associate the records with the claims folder.  This should include records from his January 2013 and September 2013 hospitalizations.

2.  Request treatment records from Kindred Hospital and Accentia Health and Rehabilitation.  Obtain a release from the Veteran as necessary.

3.  Thereafter, schedule a VA examination by a physician with sufficient expertise to determine the severity of the Veteran's service-connected atrial fibrillation.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted, and all clinical findings should be reported in detail.

The examiner should identify the signs and symptoms resulting from the Veteran's atrial fibrillation and attempt to distinguish any signs and symptoms related to his separately service-connected hypertension and coronary artery disease.  The examiner must specifically address whether, and to what extent, the Veteran has experienced supraventricular arrhythmia, aortic aneurysm and large artery aneurysm.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

If the Veteran is unable to attend a VA examination on account of his health condition, forward the claims file to a physician for review to provide a comparable medical opinion addressing the above matters.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



